This is an appeal from a judgment of $300 entered against appellants in the district court of Fannin county, Tex. There are no assignments of error in the record, and, in the absence of same, this court is only authorized to pass upon such errors as are apparent of record, or fundamental errors, as they are sometimes called. Neither does this court have jurisdiction to review the statement of facts in determining whether fundamental error has been committed. Blackmon v. Trail (Tex.Com.App.)12 S.W.2d 967.
We have carefully considered the pleadings and the findings of fact and the conclusions of law filed by the court, and have reached the conclusion that they are sufficient to support the judgment.
Finding no error apparent of record, the judgment of the trial court is affirmed.